UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5109


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK E. JOHNSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00523-REP-1)


Submitted:    September 30, 2008            Decided:   October 21, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Alexandria, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Richard
D. Cooke, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Derrick       E.    Johnson      pled     guilty      to     two     counts       of

possessing with intent to distribute cocaine base “crack” and to

one    count       of    possessing         a    firearm    in    furtherance          of      a   drug

trafficking crime under 18 U.S.C.A. § 924(c) (West Supp. 2008).

Johnson           was        sentenced      to     147      months        of        imprisonment:

eighty-seven            months       each   for    the     drug    counts,        to      be   served

concurrently            to    each    other,      and    sixty    months       on    the       firearm

count,       to    be    served       consecutively         to    the    drug       counts.         On

appeal, Johnson’s sole issue is that he did not knowingly and

voluntarily         plead       guilty      to    the    § 924(c)       charge       because        the

district court * failed to advise him of the nature of the offense

and there was an insufficient factual basis to support the plea.

For the reasons that follow, we affirm.

                  Because he failed to challenge the propriety of his

plea colloquy in the district court, Johnson concedes we review

the issue for plain error.                      United States v. Vonn, 535 U.S. 55,

58-59 (2002); United States v. Martinez, 277 F.3d 517, 527 (4th

Cir. 2002).             We find no reversible error as the record reveals

that       Johnson      was     informed        about    the     nature      of     the     § 924(c)

offense, that there was a factual basis for the plea, and that

       *
       Johnson’s plea hearing was conducted by a magistrate judge
based on his waiver of his right to proceed before a district
judge for his Fed. R. Crim. P. 11 hearing.



                                                   2
he knowingly and voluntarily pled guilty to the offense.                United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991); see United

States v. Wilson, 81 F.3d 1300, 1307 (4th Cir 1996) (“The Court

has repeatedly refused to script the Rule 11 colloquy, relying

rather   on    the   experience   and   wisdom   of   the   district    judges

below.”).

              Accordingly,   we   affirm.        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        3